     Case: 1:19-cv-04690 Document #: 55 Filed: 12/21/19 Page 1 of 1 PageID #:2024




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

THE MAYA GROUP, INC.,

        Plaintiff,                                            Case No.: 1:19-cv-04690

v.                                                             Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

        Defendants.




                               SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on October 4, 2019 [34] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                     NO.                              DEFENDANT
                      29                                 恒达
                      36                             香榭商贸有限公司


        THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
